Citation Nr: 0513380	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Fort Harrison, Montana, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD; a 10 percent 
disability was assigned.  Following notification of that 
award, the veteran submitted a notice of disagreement 
claiming that his disability was more disabling, and that it 
should be signed a higher disability rating.  The case was 
last before the Board in September 2003, at which time it was 
remanded for additional development.  The case has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's service-connected PTSD is manifested by 
occasional depression with anxiety, nightmares, irritability, 
and sleeplessness and a Global Assessment of Functioning 
(GAF) score of 65.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision that 
granted service connection for PTSD and assigned a 10 percent 
disability rating, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  The veteran was 
also informed of the information needed via two Board 
Remands, dated November 8, 2000, and September 5, 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence showing that his PTSD was 
producing symptoms and manifestations more severe than 
contemplated by the 10 percent disability rating.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in December 2000, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The veteran provided the 
requisite information and those documents were obtained, and 
have been included in the veteran's claim folder.  The 
veteran was also given an opportunity to present testimonial 
evidence before the RO and the Board.  Moreover, the veteran 
intimated that he was in receipt of Social Security 
Administration (SSA) benefits.  With respect to SSA benefits, 
the VA asked the SSA for all pertinent records on the 
veteran.  The VA was subsequently informed that the SSA was 
not providing benefits to the veteran.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinions with respect to his claim and the VA has obtained 
all known documents and information that would substantiate 
the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
psychiatric examinations over the course of this appeal.  In 
fact, when the Board believed that it did not have enough 
information concerning the symptoms and manifestations 
produced by the psychiatric disorder, it sent the claim back 
to the RO on two different occasions for the purpose of 
obtaining that information.  It seems clear to the Board that 
the VA has attempted to acquire a complete and detailed 
picture of the veteran's mental disorder.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
Board Remands, and the SSOCs, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The record reflects that service connection for PTSD was 
granted by the RO in a rating decision issued in March 1999.  
The RO assigned a disability evaluation of 10 percent in 
accordance with the rating criteria found at 38 C.F.R Part 4, 
Diagnostic Code 9411 (1998).  The RO based its decision, in 
part, on the VA psychiatric examination that was performed in 
September 1998.

In that examination, the assigned GAF score was 65 for PTSD.  
The examiner reported that the GAF score of both PTSD and a 
cognitive disorder was 50.  The examiner classified the 
veteran's PTSD as mild in nature.  

The veteran was notified of the decision and he appealed 
claiming that his disability was more disabling than rated.  
In conjunction with his claim, the veteran provided testimony 
before an RO hearing officer in June 1999.  During that 
hearing, the veteran, through his representative, claimed 
that his disability should be assigned a 50 percent rating.  
The veteran stated that he was a property caretaker and that 
he had social contact with others.  He admitted that he had 
personal relationships with his family members.  The veteran 
complained about nightmares, anxiety, and restlessness.  The 
hearing officer was told that the veteran ingested 
medications to control the symptoms and manifestations 
produced by the PTSD.  The veteran did disclose that he had 
last been seriously employed many years previously but that 
he had left that job because of a broken leg, not PTSD.

Treatment records from the Veterans Outreach Center, from 
1997 to 2001, show repeated counseling sessions.  However, 
they are not specific as to the type of symptoms and 
manifestations produced by the veteran's PTSD.  

A medical treatment report from June 1999 reflects a GAF 
score of 50 was appropriate.  The examiner did not attribute 
the score specifically to PTSD.  Instead, the examiner 
commented on the veteran's intellectual functioning ability.  

The veteran underwent a psychiatric examination in July 1999.  
The examiner noted that the veteran was unemployed but 
insinuated that the unemployment was due to physical, not 
psychological conditions.  The examiner further wrote that 
the veteran complained of hypervigilance, anxiety and 
occasional flashbacks.  There was no evidence of psychosis.  
Nevertheless, the doctor stated that the veteran did not have 
difficulties in social situations noting that the veteran had 
friends and a girlfriend.  The doctor classified the veteran 
as having mild to moderate PTSD, along with a dysthymic 
disorder, panic disorder, and generalized anxiety disorder.  
A GAF score of 70 was assigned.  The examiner further 
commented on the difficulty of separating the veteran's 
symptoms and manifestations produced by the PTSD versus those 
produced by the veteran's cognitive disorder.  He also opined 
that the veteran's disorder had not changed in severity.  

Also present in the veteran's claims folder are medical 
treatment reports along with reports from the Veterans 
Outreach Counselor.  A report from June 2001, signed by a 
counselor diagnosed the veteran as having severe PTSD and 
severe major depression.  A GAF score of 42 was given.  The 
counselor reported that the veteran had irrational and flawed 
judgment, and experienced depression, anxiety, isolation, 
alienation, nightmares, flashbacks, and hypervigilance.  

Another VA psychiatric examination was accomplished in May 
2003.  The examiner reported that the veteran's formal 
testing as well as medical history indicated that his PTSD 
was moderate to moderately-severe.  The psychologist admitted 
that the veteran's overall well-being was affected by a 
cognitive disorder, but that the veteran's PTSD was still 
producing moderate to moderately-severe symptoms and 
manifestations.  The examiner assigned a GAF score of 45.  It 
is noted that the examiner reported that the veteran was 
limiting his social interactions with others and was 
experiencing "serious anxiety" on a weekly basis.  

The veteran, as a result of the Board's action, underwent 
additional testing and examination in February 2005.  After 
evaluating the veteran, a diagnosis of PTSD was again given.  
The examiner assigned a GAF score of 65.  He further noted 
that although the veteran claimed that his disability was 
more disabling, the examiner stated that the veteran's 
reported symptoms were not observed and that the veteran was 
incapable of adequately describing the symptoms.  It was 
further reported that the veteran's affect was appropriate 
and that it did not appear as though the veteran was 
experiencing significant psychological distress in the form 
of anxiety or depression.  The veteran's memory appeared 
intact and any impairment of concentration was not found.  

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2004).  The regulations at 38 
C.F.R. § 4.130 (2004) establish a general rating formula for 
mental disorders.  The formula assesses disability according 
to the manifestation of particular symptoms, providing 
objective criteria for assigning a disability evaluation.  
Under the criteria, a 10 percent disability rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (2004).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows assignment of GAF scores ranging 
from 45 to 70.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2004), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

The Board finds this case distinguishable from Mittleider in 
that there is medical evidence of record that the veteran's 
nonservice-connected cognitive disorder is his most 
significant mental disorder and that the PTSD symptoms and 
manifestations account for only a portion of his dysfunction.  

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
10 percent for PTSD.  The various VA examinations 
accomplished since 1998 have noted occasional depression and 
anxiety.  However, the veteran has continued to have social 
relations with family members, he has volunteered in a local 
band, and none of the examiners have concluded that the 
veteran is unable to work as a result of his service-
connected PTSD.  Although the counselor from the Veterans 
Outreach Center reported that the veteran was suffering from 
hypervigilance, restlessness, nightmares, and irritability, 
over the course of the appeal, these same symptoms have not 
been consistently found upon examination.  The Board notes 
that when the veteran was last seen in February 2005, the 
examiner specifically stated that the veteran's more serious 
psychiatric disability was his cognitive disorder, and that 
the symptoms produced by the PTSD were mild in nature.  

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is conclusive.  
The veteran has been capable of employment and his employment 
has not been affected by his psychiatric disability or the 
medications he takes for it.  In fact, the veteran has 
admitted that he has been employed due to physical disorders 
which are not related to his service-connected psychiatric 
disorder.  Moreover, no medical evidence has been presented 
that insinuates that the veteran is unable to work as a 
result of his PTSD. 

Thus, it is the conclusion of the Board that the current 10 
percent disability rating for PTSD is appropriate, and that a 
disability rating is excess of 10 percent is not warranted.  
38 C.F.R. § 4.7 (2004).  He does not exhibit occupational and 
social impairment with an occasional reduction in work 
efficiency or with an inability to perform daily tasks.  He 
does not suffer from consistent and chronic suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.  
Additionally, there is no evidence indicating that the 
veteran has difficulty with establishing and maintaining 
social relationships.  The evidence just does not show that 
the criteria for a disability rating in excess of 10 percent 
have been met.  

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD and there is 
no indication that it causes a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

The Board has considered the applicability of the benefit-of-
the- doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability evaluation in excess of 10 percent for 
PTSD is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


